DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:
Regarding claim 9, line 1, “A computer readable medium” should be changed to --A non-transitory computer readable medium--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7, 16, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the claim recites “a determined number of sound sources”; however, claim 1, from which claim 4 depends upon, fails to mention determining a number of sound sources. It appears as though claim 4 should be dependent on claim 2 instead.
Regarding claims 16 and 19, they are dependent on claim 4.
Regarding claim 5, the claim recites “a determined number of sound sources”; however, claim 1, from which claim 5 depends upon, fails to mention determining a number of sound sources. It appears as though claim 5 should be dependent on claim 2 instead.
Regarding claim 20, it is dependent on claim 5.
Regarding claim 6, the claim recites “a determined number of sound sources”; however, claim 1, from which claim 6 depends upon, fails to mention determining a number of sound sources. It appears as though claim 6 should be dependent on claim 2 instead.
Regarding claim 7, the claim recites “a determined number of sound sources”; however, claim 1, from which claim 7 depends upon, fails to mention determining a number of sound sources. It appears as though claim 7 should be dependent on claim 2 instead.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8-11 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Zhang (US 2009/0296946 A1) (hereinafter Zhang).
Regarding claim 1, Zhang teaches an internal failure detection method of an external failure detection system for industrial equipment, said external failure detection system comprising an array of transducers [defect detection method to detect defectiveness within a microphone array] (Para [0005]), the method comprising
	(a) receiving a plurality of signals, each signal being measured by a corresponding transducer of the transducers array [receiving first audio signal #S1 and second audio signal #S2 respectively observed by the first microphone 102a and the second microphone 102b] (Para [0026], see Fig. 1),
	 (b) for each pair of transducers among a number of pairs of transducers [first microphone 102a and second microphone 102b forming a pair], calculating at least one value of a correlation parameter between the pair of signals of received at step (a) at said pair of transducers, by correlating at least part of said signals or of invertible transforms thereof [using known correlation algorithms to generate a correlation coefficient to represent correlativity of the first audio signal #S1 and the second audio signal #S2] (Para [0030]),
	(c) for at least one transducer among said number of pairs of transducers, estimating from the values of the correlation parameters calculated at step (b) if said transducer is working properly [utilizing correlation parameter to determine error flags which indicate whether a microphone has failed or not] (Para [0045-0051], see Figs. 6-8).
	Regarding claim 8, Zhang as applied to claim 1 above teaches the claimed invention, in addition to wherein the correlation parameter calculated at step (b) from the signals received at a pair of transducers may be a cross spectral density between said received signals [various known correlation algorithms may be used to generate a correlation coefficient] (Para [0030]).
	Regarding claim 9, Zhang teaches a computer readable medium storing computer executable code which when executed by a processor causes the processor to carry out the method of claim 1 (see Claim 1).

	Regarding claim 10, Zhang teaches an internal failure detection device for an external failure detection system for industrial equipment, said external failure detection system comprising an array of transducers [defect detection method to detect defectiveness within a microphone array] (Para [0005]), the internal failure detection device comprising
	receiving means to receive a plurality of signals, each signal being measured by a corresponding transducer of the transducers array [receiving first audio signal #S1 and second audio signal #S2 respectively observed by the first microphone 102a and the second microphone 102b] (Para [0026], see Fig. 1),
	processing means arranged to, for each pair of transducers among a number of pairs of transducers [first microphone 102a and second microphone 102b forming a pair], calculate at least one value of a correlation parameter between the received signals corresponding to said pair of transducers, by correlating at least a part of said signals or of invertible transforms thereof, and to, for at least one transducer of the number of transducers, estimate from the calculated values of the correlation parameter if this transducer is working properly [using known correlation algorithms to generate a correlation coefficient to represent correlativity of the first audio signal #S1 and the second audio signal #S2; utilizing correlation parameter to determine error flags which indicate whether a microphone has failed or not] (Para [0030, 0045-0051], see Figs. 1-2 and 6-8), and
	transmitting means to transmit a signal generated as a function of the result of the estimating so as to report a possible transducer failure [error flags for decision unit to set a status signal] (Para [0013-0015, 0045-0051], see Figs. 6-8).
	Regarding claim 11, Zhang teaches an external failure detection system for industrial equipment, comprising an array of transducers and an internal failure detection device as recited in claim 10 to detect a possible failure of one or several of the transducers of said array [defect detection method to detect defectiveness within a microphone array] (Para [0005], see rejection of Claim 10 above).

Allowable Subject Matter
Claims 2-3, 12-15 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-7, 16, and 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, the primary reason for the indication of allowable subject matter is the inclusion of the limitations regarding determining a number of sound sources from the correlation parameters calculated at step (b) and selecting a transducer condition estimating method depending on the determined number of sources, in combination with the rest of the limitations found in the claim from which it depends upon.
Regarding claims 3-7 and 12-20, they are dependent or appear as though they should be dependent on claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360. The examiner can normally be reached Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Z HUANG/Primary Examiner, Art Unit 2861